Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated February 13, 2008 (including amendments thereto) with respect to the Common Stock of Gravity Co., Ltd.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: February 13, 2008 PARCHE, LLC By: RCG Starboard Advisors, LLC, its managing member STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. By: RCG Starboard Advisors, LLC, its investment manager RCG PB, LTD By: Ramius Advisors, LLC its investment advisor RCG AMBROSE MASTER FUND, LTD. By: Ramius Capital Group, L.L.C., its investment advisor RCG HALIFAX FUND, LTD. By: Ramius Capital Group, L.L.C., its investment advisor RAMIUS SECURITIES, L.L.C. By: Ramius Capital Group, LLC its sole member SAFE HARBOR MASTER FUND, L.P. By: Safe Harbor Investment Ltd. its general partner RCG STARBOARD ADVISORS, LLC By: Ramius Capital Group, L.L.C., its sole member RCG ENTERPRISE, LTD By: Ramius Capital Group, L.L.C., its investment manager RAMIUS ADVISORS, LLC By: Ramius Capital Group, L.L.C., its sole member RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. SAFE HARBOR INVESTMENT LTD. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
